                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                     )   CASE NO. 1:09CR43
                                              )
                        PLAINTIFF,            )   JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )   ORDER ON VIOLATION OF
                                              )   CONDITIONS OF SUPERVISED
                                              )   RELEASE
JOSEPH KIZER,                                 )
                                              )
                        DEFENDANT.            )


       A violation report was filed in this case on December 7, 2018. The Court referred

this matter to Magistrate Judge George J. Limbert to conduct appropriate proceedings and

to file a report and recommendation. The magistrate judge reported that a supervised

release violation hearing was held on March 8, 2019. The defendant admitted to the

following violations:

          1.   New Law Violation;
          2.   Failure to Attend Mental Health Treatment.

       The magistrate judge filed a report and recommendation on March 8, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervision.

       A final supervised release violation hearing was conducted on March 28, 2019.

Defendant Joseph Kizer was present and represented by Attorney Carolyn Kucharski.

The United States was represented by Assistant United States Attorney Peter Daly.

United States Probation Officer Meghan Teaney was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate
judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that, in addition to the terms and conditions previously

imposed, the defendant's term of supervised release shall continue and is modified to

include the following additional conditions:

      1. Cognitive Behavioral Program: The defendant shall participate in a cognitive
         behavioral treatment program as instructed by the U.S. Pretrial Services and
         Probation Officer;

      2. No Alcohol Condition: The defendant shall not use or consume any form of
         alcohol. The Court recommends that the defendant be considered for the
         reentry program in the Northern District of Ohio.

       The Court recommends that the defendant be considered for the reentry program

in the Northern District of Ohio. All previous terms and conditions of supervised release

shall remain as previously ordered.

       As the defendant is in custody, he is remanded to the custody of the United States

Marshal to be returned to the holding facility for release. The defendant shall report to

his supervising U.S. Probation Officer on Monday, April 1, 2019 at 1:00 p.m.

       IT IS SO ORDERED.


Dated: March 28, 2019
                                                   HONORABLE SARA LIOI
                                                   UNITED STATES DISTRICT JUDGE




                                               2
